El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Esta es una acción de desahucio que se interpuso origi-*478Raímente en la Corte Municipal, Sección Primera, de San Jnan.
La presente es una segunda apelación establecida contra la sentencia que dictó la Corte de Distrito Sección Primera, de San Jnan, la que conoció del caso en virtud de apela-ción que se interpuso contra la sentencia de la corte municipal.
La sección 10 de la ley de desahucio, aprobada en marzo 9, 1905, dice:
“See. 10. — En los juicios de desahucio no se dará en ningún caso más de una apelación, que se ejercitará: para ante la Corte de Dis-trito de la sentencia dictada por las Cortes Municipales; y para ante la Corte Suprema, de las dictadas en primera instancia por las Cortes de Distrito.”
De acuerdo con la disposición que antecede no se per-mite más de una apelación en los juicios de desahucio, y habiéndose ejercitado ya dicho recurso de la corte municipal para ante la corte inferior, la sentencia de esta última corte es definitiva y esta Corte Suprema carece de juris-dicción para revisar en apelación dicha sentencia.
Es verdad que cuando el caso fué visto en apelación ante la Corte de Distrito de San Juan se presentó y permitió una enmienda a la demanda, pero la enmienda no le daba jurisdicción original a la corte inferior aún asumiendo, sin resolver, que una enmienda puede ser permitida dándole ju-risdicción original a dicha corte.
La apelación debe desestimarse.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.